Citation Nr: 1823332	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a January 2017 videoconference hearing before the undersigned Veterans Law Judge.

In August 2017, the claim came before the Board and was remanded for further development.


FINDING OF FACT

The Veteran is precluded from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Analysis

The Veteran is service connected for right AC joint separation (rated at 20 percent from July 29, 2011), cervical spine degenerative disease (rated at 20 percent from April 26, 2012), left upper extremity radiculopathy associated with cervical spine degenerative disease (rated at 20 percent from April 26, 2012) and right upper extremity radiculopathy associated with cervical spine degenerative disease (rated at 20 percent from April 26, 2012).  His combined rating is 60 percent and his service-connected disabilities can all be treated as one disability under 38 C.F.R. § 4.16(a)(2) because they have the same etiology, an in-service motor vehicle accident.  Therefore, he has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) since April 26, 2012.  See 38 C.F.R. § 4.16 (a).

The Veteran was afforded a September 2011 VA examination for his right shoulder disability.  He reported that he had not worked in the prior year and experienced three flare-ups, lasting one week.  He stated these flare-ups affected his ability to work.  The examiner indicated he would have difficulty with labor intensive work requiring repetitive lifting, pushing, pulling and reaching.  He stated the Veteran would be able to perform light to sedentary employment.

The Veteran submitted a June 2012 statement and TDIU application form in which he indicated his prior employment had included as a warehouseman and as a cook.  He stated it became increasingly difficult for him to perform either of these positions due to the worsening pain in his right shoulder.  He noted that his employer deemed him an accident risk and he was therefore fired from the position and has not worked since October 2010.

The Veteran was afforded a July 2012 VA examination in which he reported that he has difficulty walking and is limited by knee, hip and back pain, as well as by dyspnea on exertion.  He indicated that he would not be able to tolerate the standing required at his previous jobs (warehouseman and cook).  He further reported that all movements of his head and neck increase the pain and numbness in his arms, and he has limited motion in the right arm.  The examiner indicated the Veteran had been unemployed for two years and was on chronic pain medication.  With regard to his neck and arms, the examiner stated "all physical labor is going to be problematic at best and not tolerated."  She noted sedentary work is not precluded, however, work as a cook or warehouseman would be difficult for the Veteran.

Thereafter, the Veteran was afforded a January 2017 Board hearing in which he reported that his service-connected conditions have worsened preventing all employment.  He testified that he suffers flare-ups of his upper extremity radiculopathy which can last for six to eight hours.  He stated his symptoms worsen while performing activities of daily living, including tasks such as cooking, getting out of bed and taking a shower.  He noted sudden movements of his neck cause sharp burning pain and he has not driven in more than six years.  He further stated his pain becomes so severe he has difficulty focusing.

The claim came before the Board in August 2017 and was remanded for further development.  The Board noted the record was insufficient to evaluate the combined effect of the Veteran's service-connected disabilities and a VA opinion was required as to his functional impairment.  The Veteran was afforded an August 2017 VA examination in which the examiner indicated he had pain with weight bearing and non-weight bearing in his neck and arms.  He stated this pain would limit the Veteran in all labor activities of lifting and carrying, including as a cook or in warehouse work and thus, that type of work would not be tolerated.  The examiner concluded due to his neck and arm disorders, physical activities, lifting and carrying are limited, while sedentary non-labor work is not.

The Board notes the Veteran receives treatment for his neck and arms at the VA Medical Center.  A January 2015 VA treatment record noted the Veteran's reports of severe right shoulder pain, as well as neck and back pain and indicated the Veteran is essentially housebound.  In a September 2016 record, the Veteran also complained of low back, neck and shoulder pain which affect his mobility.  A separate September 2016 VA treatment record indicated the Veteran has difficulty with activities of daily living due to his chronic pain and a November 2016 record showed the Veteran reported side effects from taking his medication Duloxetine, including irritation and being snappy.  Other pain medication the Veteran takes includes Ketorolac Tromethamine.

The Board finds that the evidence has reached a level of equipoise and the impairment from Veteran's service-connected disabilities, in the aggregate, preclude him from securing or following a substantially gainful occupation.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Throughout the record, the Veteran reported he has worked as a cook and in a warehouse.  His vocational rehabilitation records from 2012 similarly indicated his normal jobs had been cooking, warehousing, and assembly work.  The Board notes that these jobs are physical in nature and would not be considered sedentary.

The Board determines the medical evidence of record, including the multiple VA examinations, supports that the Veteran is capable of performing a sedentary position, but not a physical or labor intensive job.  The July 2012 VA examiner indicated all physical labor would be problematic for the Veteran and while sedentary work is not precluded, work as a cook or warehouseman would be difficult.  The Veteran testified in the January 2017 Board hearing that his service-connected disabilities have worsened, he suffers ongoing flare-ups, performing activities of daily living is increasingly problematic and his severe pain causes difficulty focusing.  Moreover, the August 2017 VA examiner indicated the Veteran's neck and arm pain would limit all labor activities of lifting and carrying, including as a cook or in warehouse work.  This evidence supports that employment involving the duties required in his prior positions, including as a cook or in a warehouse, would not be possible for the Veteran based on his current neck and arm restrictions.

The Board acknowledges the VA opinions which support that the Veteran is capable of maintaining some employment, sedentary in nature.  However, given his vocational history of non-sedentary jobs, he has not acquired skills suitable to less physically demanding work.  Moreover, he has not demonstrated he acquired the education (high school graduate) and training necessary for a sedentary job.

Therefore, the Board finds entitlement to a TDIU is warranted in this case.  The Veteran's education, training and occupational experience support that he would be unable to obtain substantially gainful employment based on his service-connected disabilities.  The Board finds that the more probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that his service-connected neck, shoulder and arm disabilities preclude such employment.  Thus, a TDIU is warranted throughout the entire appeal period.



ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


